                       IN THE UNITED STATES DISTRICT COURT

                          FOR THE DISTRICT OF MONTANA                         4/10/2019

                                   BUTTE DIVISION

 ERIK POWELL,

                              Plaintiff,           No. CV 17-15-BU-SEH

 vs.
                                                   ORDER OF DISMISSAL
 MONTANA STATE UNIVERSITY,                         WITH PREJUDICE
 DR. ROBERT MOKWA, and JYL
 SHAFFER, employees of Montana
 State University, sued in their official
 capacity,

                              Defendants.

       Pursuant to the Stipulation for Dismissal with Prejudice, 1

       ORDERED:

       This case is DISMISSED on the merits, with prejudice, as fully and finally

compromised, each party to bear its own costs and attorneys' fees.

       DATED this 10th day of April, 2019.



                                           ~f~ct~J
                                    ~E.HADDON
                                     United States District Judge


       1
           Doc. 178.
